Citation Nr: 1116601	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-29 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for sleeplessness, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from June 1979 to November 1979, November 1990 to May 1991, and March 2003 to August 2003.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claims for entitlement to service connection.  (The Veteran's claims file is now under the jurisdiction of the RO in New Orleans, Louisiana.)  In June 2010, the Board remanded these matters to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development. And the case was subsequently returned to the Board for further appellate review.

The issues of entitlement to service connection for a skin rashes, chronic pain, and bowel problems, to include as due to undiagnosed illness, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for headaches, sleeplessness, and chronic fatigue, to include as due to undiagnosed illness, are addressed in the REMAND portion of the decision below.  


FINDING OF FACT

The Veteran has PTSD that is causally or etiologically related to service.  


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for PTSD and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he developed PTSD as a result of his experiences during active service in Kuwait and Iraq.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Generally, but not always, a veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates a veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  However, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  

Further, lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, in the following circumstances:  when a veteran was diagnosed with PTSD in service (38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. § 3.304(f)(4)).  38 C.F.R. § § 3.304(f).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  As the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The evidence for consideration includes the Veteran's DD Form 214 from his first period of active duty from June 1979 to November 1979 indicated that his military occupational specialty (MOS) was listed as Field Wireman.  However, additional service personnel records reflect that he was ordered to active duty in support of Operation Desert Shield/Desert Storm during his second period of active duty from November 1990 to May 1991 and stationed in Southwest Asia from December 1990 to May 1991.  His military occupational specialty (MOS) was listed as Infantry Unit Leader.  Thereafter, he was again mobilized in direct support of Operation Enduring Freedom from March 2003 to August 2003 with a listed MOS of First Sergeant with the same unit (4th Marine Division - 3rd Battalion - 23rd Weapons Company from Baton Rouge, Louisiana). 

Service treatment records located in the Veteran's personnel file included a December 1978 USMCR enlistment examination report and a May 1979 health record that did not reflect any psychiatric findings. 

Multiple searches by the RO for the Veteran's service treatment records were unsuccessful, leading the RO to execute a May 2005 memo containing a formal finding that his service treatment records were unavailable for review.  However, this would not appear to significantly impact on the Veteran's claim as he has not reported that he had any psychiatric treatment during service.  Nevertheless, the Board notes that when service treatment records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA treatment notes dated from 2004 to 2008 detailed findings of PTSD with complaints of nightmares, night sweats, flashbacks, exaggerated startle response, insomnia, irritability, anger, depression, and anxiety.  VA psychiatric consult notes dated in July 2004 and February 2005 each listed a diagnosis of chronic PTSD with immediate onset (1st Gulf War).  The examiner, a VA psychiatrist, noted that he asked the Veteran to pursue service connection, as his disorder appears quite legitimate.  VA psychiatric notes dated in May and June 2005 noted complaints of poor impulse control, excessive energy, and paranoid intrusive thoughts but also indicated that the Veteran had the same PTSD symptoms.  In a May 2005 VA psychology note, a VA psychologist highlighted that the Veteran seemed to have some paranoid thoughts and other atypical PTSD symptomatology that was suggestive of paranoid schizophrenia.  He further noted that there was some inconclusive support for PTSD.  In April 2006, the same psychologist listed diagnoses of adjustment disorder, depression, anxiety, and possible PTSD.  

In a July 2005 VA general medical examination report, the examiner listed a diagnosis of PTSD.  

In a June 2008 VA psychiatry note, another VA staff psychiatrist listed a diagnosis of PTSD with depressive disorder and sleep disturbances.  In a July 2008 VA psychological evaluation consult note, another VA psychologist listed diagnoses of anxiety disorder NOS and schizoaffective disorder. 

In written statements and during his October 2010 hearing, the Veteran detailed multiple stressful incidents during his periods of active duty.  During his first tour in Southwest Asia, the Veteran described 24 hour missile alerts, receiving mortar fire across the Iraqi border, and receiving and returning M14 gunfire and mortar fire during night patrols into Kuwait.  During his second tour in 2003, he reported receiving mortar fire at his duty station, going on nightly patrols of streets in Iraq, and fear during the constant threat of chemical attacks. 

Based on this record, the Board finds the Veteran's stressors are corroborated by application of 38 C.F.R. § 3.304(f)(3).  Here, the Veteran's stressors are related to his fear of "hostile military activity" as defined above.  The Veteran experienced the actual threat of injury during firefights and nightly infantry patrols, due to incoming gunfire and mortar fire.  The stressors he reported were consistently described and are consistent with the tours of duty in Southwest Asia that he experienced as an Infantry Unit Leader from November 1990 to May 1991 and First Sergeant in 2003.  

As noted above, the Veteran's treating VA psychiatrists at the VA Medical Center have consistently opined that the Veteran has PTSD due to active service.  The Board is cognizant other VA treatment providers, namely two VA psychologists, have discussed and identified additional psychiatric disorders including schizophrenia, adjustment disorder, depression, and anxiety disorder NOS.  However, a review of the claims file reveals no nexus evidence to the contrary of the VA psychiatrist opinions of record.  In fact, the record is devoid of any concrete evidence that the Veteran's contentions are inaccurate or otherwise without foundation.

Given the totality of the evidence of record, including the Veteran's credible lay testimony establishing the occurrence of his claimed in-service stressors, current diagnoses of PTSD by multiple VA psychiatrists combined with the positive nexus evidence of record, and the lack of any negative nexus evidence, the Board has determined that the Veteran's claimed PTSD is causally linked to his corroborated in-service stressors.  

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Service connection for PTSD is granted.



REMAND

A preliminary review of the record discloses a need for further development with respect to the matters of entitlement to service connection for headaches, sleeplessness, and chronic fatigue, to include as due to an undiagnosed illness.  In this regard, the Board is of the opinion, under the facts and circumstances of this case, that the need for a VA examination in connection with theses claim has been demonstrated.

As an initial matter, as indicated above, the Board notes that the claims file does not contain any service treatment records from the Veteran's periods of active service in the USMC from June 1979 to November 1979, November 1990 to May 1991, and March 2003 to August 2003.  Multiple searches by the RO for the Veteran's service treatment records were unsuccessful, leading the RO to execute a May 2005 memo containing a formal finding that his service treatment records were unavailable for review.  The Board notes that when service treatment records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board a VA examination will be in line with this "heightened duty to assist the claimant in developing the claim."

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent, or more, not later than December 31, 2011; and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 Fed. Reg. 75,699 (December 18, 2006).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical, indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.  In addition to chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B).

VA treatment records dated from 2004 to 2008 document complaints of sleep problems.  A July 2005 VA general medical examination report did not refer to these claimed conditions.  During his October 2010 hearing, the Veteran asserted that he was exposed to constant oil field smoke during his tours in Southwest Asia.  He reported that he has suffered from chronic sleeplessness and fatigue, among other symptoms not currently on appeal, since he was stationed overseas in 1990.  As the Veteran's claims are entitled to consideration under the presumptive provisions of 38 C.F.R. § 3.317, an additional VA examination and opinion is warranted to clarify whether his complaints are attributable to a medically explained illness or injury.

The Veteran further contends that he currently suffers from headaches, as a result of events during his active service or as secondary to an undiagnosed illness.  VA treatment notes detailed complaints of headaches from 2004 to 2008.  In a July 2005 VA general medical examination report, the Veteran complained of suffering a severe headache in service in 2003, indicating that stress caused his headaches.  The examiner listed a diagnosis of chronic headaches.  Thereafter, in an August 2005 VA neurological examination report, the Veteran asserted that he had been suffering from headaches since 1990 and that his headaches worsened after his return from Iraq in 2003.  He complained of daily headaches with a duration of 30 minutes to 24 hours.  The examiner listed a diagnosis of chronic muscle tension headache.  During his October 2010 hearing, the Veteran asserted that he had suffered from headaches since his periods of active duty. 

In this case, the Veteran's claimed headache disorder has been attributed to a known clinical diagnosis, chronic muscle tension headaches.  However, in cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In light of the cumulative record discussed above, the AMC/RO should arrange for the Veteran to undergo an additional examination to clarify the nature and etiology of his claimed headache disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).

The claims file further reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Alexandria, Louisiana; however, the claims file only contains VA treatment records dated up to June 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file VA clinical records pertaining to the Veteran from the Alexandria VAMC for the period from June 2009 to the present.

2.  The Veteran should be afforded an examination to ascertain the nature and etiology of any sleep disorder or chronic fatigue that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether any currently diagnosed sleep disorder or chronic fatigue represent a known clinical diagnosis, and if so, whether it is as least as likely as not (50 percent probability or greater) that any diagnosed sleep disorder or chronic fatigue is causally or etiologically related to his periods of active service.  

If the Veteran's sleep disorder or chronic fatigue do not represent a known clinical diagnosis, do they represent a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs and symptoms or a disorder that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, or is otherwise related to service.  The examiner should also address whether the Veteran's sleeplessness or fatigue is attributable solely to his service-connected PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

3.  The Veteran should be afforded an examination to ascertain the nature and etiology of any headache disorder that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether any currently diagnosed headache disorder represents a known clinical diagnosis, and if so, whether it is as least as likely as not (50 percent probability or greater) that any diagnosed headache disorder is causally or etiologically related to his periods of active service.  In doing so, the examiner should acknowledge and discuss the findings made by the August 2005 VA examiner and statements from the Veteran asserting continuity of symptomatology since service as well as the claimed in-service treatment for headaches.

If the Veteran's headaches do not represent a known clinical diagnosis, do they represent a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs and symptoms or a disorder that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


